Rose, J.
Appeal from an order of the Family Court of St. Lawrence County (Main, Jr., J.), entered December 18, 2001, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 3, to adjudicate respondent a juvenile delinquent.
Based on respondent’s admissions and following a dispositional hearing, Family Court found that respondent had engaged in conduct which, if committed by an adult, would constitute the crime of petit larceny, and placed him in petitioner’s custody for a period of 12 months. Respondent appeals, asserting that Family Court erred in failing to allocute his parents.
Petitioner concedes, and we agree, that inasmuch as the record indicates that Family Court wholly failed to allocute respondent’s parents as prescribed by Family Ct Act § 321.3 (1), the order must be reversed (see e.g. Matter of Tiffany MM., 298 AD2d 728, 730 [2002]; Matter of Derick UU., 298 AD2d 654, 654 [2002]). Since respondent’s period of placement has expired, dismissal, rather than remittal, of the petition is warranted (see Matter of Tiffany MM., supra).
Mercure, J.P., Crew III, Peters and Lahtinen, JJ., concur. Ordered that the order is reversed, on the law, and petition dismissed.